1/21/2015                                                                  Envelope Details


  Print this page

  Envelope 3767446
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   01/14/2015 02:00:48 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                                     Lew Dunn
   Firm Name                                    Lew Dunn
   Filed By                                     Lew Dunn
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.09
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $3.00
   Total Provider Tax Fees                      $0.25
   Grand Total                                  $3.34
   Payment
   Account Name                                 Lew Dunn
   Transaction Amount                           $3.34
   Transaction Response
   Transaction ID                               6208100
   Order #                                      003767446­0

   Petition for Discretionary Review
   Filing Type                   EFile
   Filing Code                   Petition for Discretionary Review
   Filing Description            Petition for Discretionary Review
   Reference Number              Court of Appeals No. 06­14­00002­CR
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=b3ec6870­1746­4568­ae9b­f45666a2a62e   1/2
1/21/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
             01/21/2015 The petition for discretionary review does not contain the identity of Judge,
   Other     11:42:49   Parties and Counsel [Rule 68.4(a)]. Counsel has 10 days to file a corrected
             AM         petition.
   Documents
   Lead Document                 complete PDR.pdf                               [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=b3ec6870­1746­4568­ae9b­f45666a2a62e   2/2